

Exhibit 10.32
CF INDUSTRIES HOLDINGS, INC.
2014 EQUITY AND INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Name of Grantee: <first_name> <last_name>
Restricted Stock Units: <shares_awarded>
Grant Date: <award_date>    
Vesting Date: Subject to forfeiture or accelerated vesting as described herein,
the Restricted Stock Units will vest in accordance with the following vesting
schedule (the “Vesting Schedule”):
<vesting schedule>
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms as defined in the CF Industries Holdings, Inc. 2014
Equity and Incentive Plan (the “Plan”). Please review this Award Agreement and
promptly accept the award online, in Schwab’s Equity Award Center, in order to
render the grant effective.
*        *        *        *        *
1.    You have been granted the Restricted Stock Units shown above pursuant to
the Plan and subject to the terms and conditions of the Plan and this Award
Agreement. Each Restricted Stock Unit represents the right to receive a share of
authorized but previously unissued Stock upon the vesting of the Restricted
Stock Unit.
2    You may not sell, assign, transfer, donate, pledge or otherwise dispose of
the Restricted Stock Units acquired pursuant to this Award Agreement (except by
will or the laws of descent and distribution).
3.    The Restricted Stock Units shall vest in accordance with the Vesting
Schedule, subject to earlier vesting and delivery upon a Change in Control as
provided for in Section 7(b) of the Plan or as otherwise provided herein. A
share of Stock shall be delivered (provided, that such delivery is otherwise in
accordance with federal and state securities laws) with respect to each vested
Restricted Stock Unit as soon as practicable following the date on which the
Restricted Stock Unit becomes vested (the date on which a Restricted Stock Unit
becomes vested being referred to as a “Delivery Date”), but in no event later
than the end of the calendar year in which the Delivery Date occurs or if later,
within 30 days following the Delivery Date.
4.    Termination of Service Events
A.    If your employment with the Company and its Subsidiaries shall terminate
for any reason other than due to your death, Disability (as defined below) or
Special Retirement (as defined below), any Restricted Stock Units that have not
vested in accordance with the Vesting Schedule shall be forfeited as of the date
of such termination.





--------------------------------------------------------------------------------




B.    In the event of termination of your employment due to your death or
Disability, any Restricted Stock Units that have not vested in accordance with
the Vesting Schedule shall vest on the date of such termination due to your
death or Disability.
C.    In the event of termination of your employment due to Special Retirement,
a portion of the unvested Restricted Stock Units shall vest on the date of such
termination due to Special Retirement such that, effective as of the date of
such termination, the aggregate number of Restricted Stock Units that shall have
become vested under this Award Agreement shall be equal to the product of (i)
the number of Restricted Stock Units initially subject to this Award Agreement
times (ii) a fraction, the numerator of which is the number of full months
between the Grant Date and the date of your termination due to Special
Retirement and the denominator of which is 36 (the number of months from the
Grant Date to the final vesting date under the Vesting Schedule) (the “Pro Rata
Portion”). The number of unvested Restricted Stock Units that shall vest on the
date of such termination due to Special Retirement therefore shall be equal to
the difference between the Pro Rata Portion and the number of Restricted Stock
Units that had vested pursuant to the Vesting Schedule prior to the date of such
termination, and the remainder of the unvested Restricted Stock Units shall be
forfeited.
D.    For purposes of this Award Agreement:
(i)    “Disability” shall have the meaning ascribed to such term in your
individual employment, severance or other agreement with the Company or, if you
are not party to such an agreement, “Disability” shall mean your inability
because of ill health, physical or mental disability, to perform your duties for
a period of 180 days in any twelve month period.
(ii)    “Special Retirement” shall mean your termination of employment, other
than for “Cause,” death or Disability, following the attainment by you of at
least age sixty (60) with five (5) years of continuous service with the Company
as of the date of such termination of employment, provided that you have (a)
provided the Company with at least six months prior written notice of your
termination of employment and (b) during such 6 month period had that notice
accepted by an authorized officer of the Company or, if you are, at the time you
provide such notice, subject to the reporting requirements of Section 16 of the
Exchange Act, by the Committee.1
(iii)    “Cause” shall have the meaning ascribed to such term in any individual
employment, severance or other agreement with the Company to which you are a
party or, if you are not party to such an agreement, “Cause” shall mean (a)
dishonesty in the performance of your duties, (b) your malfeasance or misconduct
in connection with your duties, or (c) any act or omission which is injurious to
the
___________________________
1.    If you are employed in the United Kingdom or you are otherwise subject to
the employment protections of the United Kingdom or a country within the
European Economic Area because you reside in such country or are otherwise
subject thereto, “Special Retirement” shall be determined at the absolute
discretion of the Committee (acting reasonably) that you have retired, and in
any event will not be granted to employees with less than five (5) years of
continuous service with the Group as of the date of termination of employment.


2



--------------------------------------------------------------------------------




Company (or any member of the Group) or its affiliates, monetarily or otherwise,
each as determined by the Committee in its sole discretion.
(iii)    “Group” means the Company and any Subsidiary of the Company.
(iv)    “Subsidiary” means a company in which: (a) the Company holds a majority
of the voting rights; (b) the Company is a member of, and has the right to
appoint or remove a majority of its board of directors; or (c) the Company is a
member of, and controls alone, pursuant to an agreement with other members, a
majority of the voting rights.
E.    For the avoidance of doubt and solely for purposes of this Award
Agreement, if you enter into an agreement with the Company to transition
directly from an employment relationship into a consulting relationship, you
shall not, unless otherwise determined by the Committee, be deemed to have
terminated employment upon such transition from an employment relationship into
a consulting relationship. In the event of such a transition, the Restricted
Stock Units shall continue to be eligible to vest in accordance with their
terms, as if no termination had occurred, for so long as such consulting
relationship remains in effect. The continued existence of the consulting
relationship shall be determined by the Committee or its delegate and the
continued vesting of the Restricted Stock Units shall not be construed for any
other purpose to mean you remain employed with the Company following such
transition.
F.    Neither the grant of the Restricted Stock Units, this Award Agreement nor
any other action taken pursuant to this Award Agreement shall constitute or be
evidence of any agreement or understanding, express or implied, that you have a
right to continue to provide services as an officer, director, employee or
consultant of the Company for any period of time or at any specific rate of
compensation. This Award shall not form part of your right to compensation or
benefits under your contract of employment with the Company or any other member
of the Group, if applicable. Your participation in the Plan and receipt of this
Award Agreement will not affect your rights and obligations under the terms of
your contract of employment with the Company or any member of the Group, if
applicable.
G.    In the event the benefit under this Award Agreement and the Plan is
forfeited as a result of your employment being terminated by you or by the
Company (or any member of the Group) for any reason, you will not be entitled to
any damages or compensation arising from such loss of employment.
5.    Unless and until a certificate or certificates representing shares of
Stock shall have been issued by the Company as a result of the vesting of the
Restricted Stock Units, you shall not have any of the rights or privileges of a
stockholder of the Company with respect to the shares of Stock subject to the
Restricted Stock Units.


6.      The Restricted Stock Units will carry dividend equivalent rights related
to any cash dividend paid by the Company while the Restricted Stock Units are
outstanding. In the event the Company pays a cash dividend on its outstanding
shares of Stock following the grant of the Restricted Stock Units, then you will
be entitled to receive on the date the Company otherwise pays such cash
dividend, a cash amount equal to the cash dividend paid with


3



--------------------------------------------------------------------------------




respect to a share of Stock multiplied by the number of Restricted Stock Units
subject to the Award Agreement that remain outstanding and unsettled.


7.    The Company or a Subsidiary shall withhold all applicable taxes or other
amounts required by law from all amounts paid or delivered in respect of the
Restricted Stock Units. You may satisfy the withholding obligation by paying the
amount of any taxes in cash or you may instruct the Company (or the member of
the Group that employs you) to withhold shares from the shares of Stock
otherwise deliverable to satisfy the obligation in full or in part. If shares
are withheld, such shares shall have a Fair Market Value equal to (a) the
minimum statutory amount required to be withheld or, if you so elect, (b) such
greater amount equal to the lesser of (1) the amount permitted to be withheld
based on the maximum statutory tax rate applicable to you in all relevant
jurisdictions or (2) the withholding amount determined on the basis of your most
recent U.S. Form W-4 (or other local country equivalent) provided to the
Company, in all cases reduced by the amount of any withholding obligation you
satisfy by cash payment to the Company. The number of shares used to satisfy any
withholding obligation shall be rounded up to the nearest whole number of shares
as necessary to avoid fractional shares, with any excess amount refunded in cash
to you. You agree to indemnify the Company and any other members of the Group
for any tax or social security contributions for which you are liable but which
the Company or such other member of the Group is required to pay on your behalf
in connection with this Award or any shares issued pursuant to the Restricted
Stock Units granted under this Award Agreement.


8.    If you are subject to individual income tax in the United States, the
intent of you and the Company is that payments and benefits under this Award
Agreement and the Award be exempt from, or comply with, Section 409A of the
Internal Revenue Code (the “Code”), and accordingly, to the maximum extent
permitted, this Award Agreement and the Award shall be interpreted and
administered to be in accordance therewith. Each payment under this Award
Agreement and the Award shall be construed as a separate identified payment for
purposes of Section 409A of the Code, and any payments described in this Award
Agreement and the Award that are due within the “short term deferral period” as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code,
(i) you shall not be considered to have terminated employment for purposes of
this Award Agreement and no payments shall be due to you under this Award
Agreement that are payable upon your termination of employment until you would
be considered to have incurred a “separation from service” from the Company
within the meaning of Section 409A of the Code and (ii) amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Award Agreement and the Award during the six-month period immediately
following your separation from service shall instead be paid on the first
business day after the date that is six months following your separation from
service (or, if earlier, your death).


9.    With respect to your personal data, to the extent consent may be required
under the laws to which you are subject, you hereby agree and consent to:


A.    the collection, use, processing and transfer by the Company, any member of
the Group, and any third party administrator of your personal data;


4



--------------------------------------------------------------------------------




B.    the Company, any member of the Group, and any third party administrator
transferring your personal data amongst themselves for the purposes of the
implementation, administration and management of the Plan;
C.    the use of your personal data by any such person for any such purposes;
and
D.    the transfer to, and retention of, your personal data by third parties
(including any such third party situated in a country without equivalent data
protection laws to Canada, the United Kingdom and the European Economic Area) in
connection with such purposes.
10.    The Plan is incorporated herein by reference. The Plan and this Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of you and the Company with respect to the subject matter hereof, and
may not be modified except by means of a writing signed by you and the Company.
If there is a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan shall govern. This Award Agreement is governed by the internal substantive
laws, but not the choice of law rules, of the State of Delaware.
By your signature (including for this purpose your electronic acceptance of the
Award in Schwab’s Equity Award Center) and the signature of the Company’s
representative below, you and the Company agree this Award is granted under and
governed by the terms and conditions of the Plan, the terms of which are
incorporated herein, and this Award Agreement. You have reviewed the Plan and
this Award Agreement in their entirety, have had an opportunity to obtain the
advice of counsel prior to executing this Award Agreement and fully understand
all provisions of the Plan and Award Agreement. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions relating to the Plan and Award Agreement. You further agree
to notify the Company upon any change in your residential address shown below.




 
 
GRANTEE
 
CF INDUSTRIES HOLDINGS, INC.


 
 
 
 
 
 
<first_name> <last_name>
 
By: Susan L. Menzel
<address_1>
<city>, <state> <zip>
 
Title: Sr. Vice President, Human Resources





5

